Motion for Rehearing Granted, Memorandum Opinion filed July 6, 2021,
Withdrawn, Appeal Reinstated, and Order filed July 29, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00796-CV
                                  ____________

                        SARAH GARNELO, Appellant

                                        V.

   URBAN SOUTHWEST TOWNSHIP APARTMENTS GP, LLC D/B/A
               TOWNSHIP APARTMENTS, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-43220

                                    ORDER

      On July 6, 2021, this court issued an opinion dismissing this appeal. On
July 13, 2021, appellant filed a motion for rehearing. The motion is GRANTED.

      This court’s opinion filed July 6, 2021, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                 PER CURIAM

Panel Consists of Justices Chief Justice Christopher and Justices Spain and Wilson.